Citation Nr: 1138732	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-34 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to an effective date earlier than February 27, 2004, for an award of service connection for posttraumatic stress disorder (PTSD), to include a claim of clear and unmistakable error (CUE) in a June 1994 rating decision.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that a request for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of a claim for an initial rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Mayhue v. Shinseki, 24 Vet. App. 273, 281-82 (2011).  In this case, however, the Veteran was awarded entitlement to TDIU in a December 2005 rating decision.  As such, further discussion of this issue is not warranted.

In March 2010 the Board remanded the matter for additional development.  While that development was adequately completed, further development of the Veteran's increased rating claim is necessary due to information provided by the Veteran since the Board's last remand.  Accordingly, the issue of entitlement to an initial rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was received by the RO on December 28, 1993, more than one year following his discharge from service.

2.  An unappealed RO rating decision dated in June 1994 denied the Veteran's claim for service connection for PTSD due to the fact that the Veteran's stressors could not be corroborated.

3.  The Veteran sought to reopen his claim for service connection for PTSD in October 1997.  The RO subsequently notified him that new and material evidence was required to reopen the claim and when the Veteran failed to respond, the RO considered the claim abandoned.

4.  The Veteran again sought to reopen his claim for service connection for PTSD on February 27, 2004.  

5.  Pertinent service department records were associated with the Veteran's file in June 2004, after the RO's initial June 1994 denial.  

6.  Finding that the Veteran's stressors were corroborated by the newly associated service department records, the Veteran's claim was granted in a January 2005 rating decision.  Through rating decisions of December 2005 and April 2006, the Veteran was ultimately assigned an evaluation of 70 percent, effective from February 27, 2004.

7. There were no informal or formal claims, or written intent to file a claim for service connection for a psychiatric disorder dated prior to the December 28, 1993 claim.


CONCLUSION OF LAW

The criteria for an effective date of December 28, 1993, but not earlier, for the award of service connection for PTSD are met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2006 & 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an earlier effective date for the award of service connection for his PTSD.  He contends the correct effective date should be 1993 due to the fact that this was his original filing date, and the claim was ultimately substantiated by the corroboration of his stressors.  He also contends that due to the symptoms of his PTSD, he was incapable of properly appealing the 1994 RO decision.

Generally, the effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).

In this case, the Veteran's initial claim for service connection for PTSD was filed at the RO on December 28, 1993.  The claim was denied in a June 1994 rating decision due to the fact that the Veteran's stressors could not be verified.  The Veteran was notified of his appellate rights but did not appeal that decision.  The Veteran again sought service connection for PTSD in October 1997.  In November 1997 the RO notified him that new and material evidence was needed to reopen the claim.  The Veteran filed nothing in response and the RO considered the claim abandoned.

On February 27, 2004, the RO received the Veteran's application to reopen the previously denied claim of service connection for PTSD.  In June 2004 the Veteran's DD 214 Form was corrected by a DD 215 Form.  The DD 215 added a number of service commendations to those previously listed on the DD 214.  Specifically, the DD 215 noted that the Veteran had been awarded the Meritorious Unit Commendation, the Army Commendation Medal, the Vietnam Service Medal with three bronze service stars, the Republic of Vietnam Campaign Medal with device (1960), the Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge, the Republic of Vietnam Civil Actions Honor Medal, and the First Class Unit Citation Badge.  The DD 215 Form also amended the Veteran's dates of service in Vietnam to December 20, 1966 to March 26, 1968.

In a January 2005 rating decision, service connection was granted for the Veteran's PTSD.  That rating decision states, in pertinent part, 

Your service personnel records show that you served in Vietnam from December 20, 1966 to March 26, 1968, and were awarded the Meritorious Unit Commendation, Army Commendation medal, Vietnam Service Medal with 3 bronze stars, the Republic of Vietnam Campaign Medal with 60 device, the Republic of Vietnam Gallantry Cross with palm Unit Citation Badge, Republic of Vietnam Civil Actions honor Medal, and First Class Unit Citation Badge.  Your reported stressors, military occupational specialty, and unit assignment are consistent with the place and situation of the Vietnam War at the time of your duty. Your stressors are conceded on this basis.

As the addition of corrected service department records resulted in the substantiation of the Veteran's claim, the Board finds the provisions of  38 C.F.R. § 3.156(c) applicable.  Indeed, the Court recently addressed this issue in a case strikingly similar to the one at bar.  In Shipley v. Shinseki, 24 Vet. App. 458 (2011), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.156(c) was relevant where the addition of a DD-215 Form ultimately led to the award of service connection for PTSD due to corroboration of the Veteran's stressors.  Shipley, 24 Vet. App. at 463-65.  The Court held that the Board's failure to discuss 38 C.F.R. § 3.156(c) in its decision denying an earlier effective date for PTSD was erroneous.  Id.

Having established the applicability of 38 C.F.R. § 3.156(c), the Board notes that in September 2006, during the pendency of this appeal, the provisions under 38 C.F.R. § 3.156(c) changed.  The prior regulation provided: 

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction. This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs. Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such. The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim. (emphasis added).

The amended regulation provides,

Service department records. (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. (3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

The Board notes that the Court has specifically "decline[d] to address" whether 3.156(c)(2) applies retroactively.  Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).   Nonetheless, in VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a change in a regulation occurs during the appeal period, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  Id.  Here, the Veteran's claim was pending prior to the change in the regulation, and the Board finds that the provisions under the former 38 C.F.R. § 3.156(c) to be more favorable to the Veteran's claim as the current version specifically excludes corrected records and records "that VA could not have obtained when it decided the claim because the records did not exist."  Moreover, the Board finds the matter at bar factually akin to Mayhue where the Court determined that 38 C.F.R. § 3.156(c)(2) did not apply where information "always part of the claims file" was used to ultimately corroborate the Veteran's stressor.  Mayhue, 24 Vet. App. at 280.  Like Mayhue, here the Board finds that while the Veteran's DD 215 Form, which essentially constitutes a summary of the Veteran's decorations, was not generated until June 2004, the underlying service records providing the foundation for this summary were already in existence.  For all of these reasons, the Board will apply the former provisions of 38 C.F.R. § 3.156(c) to the Veteran's claim.  

Under the former version of 38 C.F.R. § 3.156(c), when new and material evidence consists of corrected service department records, the effective date of an award may be determined by the filing date of the original claim.  Thus, the Veteran's original claim must be reevaluated based on receipt of the new evidence received in June 2004.  On review of the entire record, the Board finds that all service connection criteria for establishing PTSD existed at the time the Veteran's original claim was filed on December 28, 1993.  He held a diagnosis of PTSD, documented in a VA treatment record of November 1993 for example, and service department records, including his decorations, military occupational specialty, and unit assignment verified his claimed stressors.  Additionally, a continuity of symptoms from that time onward was established by the medical record as well as by lay evidence from the Veteran's wife.  As such, the Board finds that the Veteran's PTSD due to active service was established effective from the date of his original claim received on December 28, 1993.  The appeal, therefore, is granted. 
The Board also finds that there is no basis for the assignment of an effective date earlier than December 28, 1993 for the grant of service connection for PTSD.  On review of the claims file, the record contains no other communication prior to the December 1993 application which could be interpreted as an informal claim to support the award of an earlier effective date for service connection for PTSD.  The Veteran did not seek service connection for PTSD within one year from his 1968 discharge.  Prior to the 1993 claim, the only documents filed by the Veteran included an October 1972 statement concerning his marital status, and a May 1974 statement concerning the waiver of payment of a debt.  

Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's claim for service connection on December 28, 1993.  Indeed, the exact date on which entitlement arose need not be ascertained in order to conclude that December 28, 1993 is the earliest possible effective date here.  The reason for this is that, if the entitlement arose prior to December 28, 1993, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after December 28, 1993 would similarly not entitle the Veteran to an effective date earlier than that already assigned.  

For all of these reasons, the Board finds that an effective date of December 28, 1993, but no earlier, is warranted for the Veteran's claim for service connection for PTSD.  

CUE
To the extent the Veteran contends the June 1994 rating decision contains CUE, this argument is moot because the Board's findings above vitiate the finality of the June 1994 rating decision.  Governing regulations provide that CUE is applicable only to previous determinations which are final and binding.  See 38 C.F.R. §§ 3.104(a), 3.105.  As such, the Veteran's claim of CUE is moot and is dismissed.


Notice and Assistance

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As the benefit sought on appeal has been granted, any deficiencies in notice were not prejudicial to the Veteran.


ORDER

Entitlement to an effective date of December 28, 1993, for the award of service connection for PTSD is granted.


REMAND

The Veteran's claim for an initial increased rating for PTSD must be remanded for further development before proper adjudication can take place.  In a December 2010 VA Form 21-4138, the Veteran requested VA to obtain his social security  records as they document his difficulties with employability, one of the criteria contemplated under the applicable diagnostic code for a higher rating for PTSD.  The Court has recently clarified that VA is required to obtain disability records from Social Security Administration (SSA) if VA determines, without review of the actual records, that there is a reasonable possibility that such records are relevant to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Board finds that at a very minimum, there is a reasonable possibility that these records are relevant.  As such, all records considered by that agency in deciding the Veteran's claim for disability benefits, including a copy of any decision, should be obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final Social Security Administration decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2010).

Additionally, the Board notes that, during the pendency of the Veteran's appeal, the rating schedule criteria for determining the disability evaluations to be assigned for PTSD was changed effective November 7, 1996.  The Veteran should be advised of the change in the rating criteria and provided with the criteria in effect prior to the current regulation.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice letter that advises the Veteran of both versions of the rating criteria pertaining to psychiatric disorders (the version in effect prior to November 7, 1996, and the current version of the regulations). The Veteran should be advised of the effective dates of each of these sets of criteria.

2.  Obtain the Social Security Administration (SSA) records pertinent to the Veteran's claim for Social Security disability benefits including a copy of any decision and copies of the medical records relied upon concerning that claim.  

3.  After the above actions have been completed, the Veteran and his representative have been afforded corrective notice and an adequate time to respond, readjudicate his claim.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


